Citation Nr: 0324891	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity benefits under 
the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972.  He died in February 1999 of chronic renal failure due 
to Wegener's Granulomatosis, with the interval between onset 
and death noted in the death certificate to have been seven 
years.  The appellant, who was the widow of the veteran and 
who has since remarried, evidently brings this action on 
behalf of the veteran's children.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

Issue not currently on appeal

The appellant's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C. § 1151 (West 2002) was 
denied by rating decision dated in February 2003, and the 
appellant was notified of that action on February 25, 2003.  
To the Board's knowledge, no notice of disagreement as to 
that decision has been received by VA.  However, the Board 
notes that the time period in which the appellant can appeal 
that denial does not expire until February 25, 2004.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2002).  
The Board additionally observes that the issue of entitlement 
to death benefits under the provisions of 38 U.S.C. § 1151, 
if appealed, would appear to be inextricably intertwined with 
the other issues listed above, as to which appeals have been 
perfected.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  The 
agency of original jurisdiction may therefore give thought to 
deferring its resolution of the two issues above until after 
the time for appeal as to the section 1151 issue has expired 
so as to avoid piecemeal adjudication.  Id.    


REMAND

The appellant has made multiple contentions in this case, 
some very general and others more specific, as to why the 
veteran's death is purportedly related to his military 
service or to VA medical treatment.  She stated in her June 
1999 notice of disagreement that VA doctors failed to tell 
the veteran about the serious side effects of the medication 
that he was prescribed and that he would still be alive if he 
had received treatment by VA earlier than March 1998 for his 
Wegener's Granulomatosis.  She contended in her October 1999 
substantive appeal that the veteran died of a service-
connected condition or a secondary condition.  The appellant 
testified at her personal hearing at the RO in February 2000 
that the veteran had Wolff-Parkinson's syndrome prior to 
service that was aggravated by service (hearing transcript, 
page 4); that the disease that caused his death was an 
ongoing process that either began in service or was 
aggravated by service 
(transcript, p. 6); that also contributing or causing the 
veteran's death was a delay in treatment, including the 
failure to provide the synthetic hormone Epogen, by the VAMC 
in Columbia and the administration of other medications to 
the veteran by VA that allegedly hurt rather than helped his 
condition (transcript, pps. 12, 13); and that the veteran had 
progressive symptoms as early as 1973 or 1974, including an 
accelerated heart rate, that led to his death (transcript, p. 
14).  The appellant also contended in a November 2000 
statement that the veteran showed early signs of hypertension 
upon his release from service in 1972 and that hypertension 
is a leading cause of renal failure.  



In essence, the appellant appears to be claiming that the 
veteran's death could be related to his military service 
because he had heart problems, including Wolff-Parkinson's 
syndrome and hypertension, that were either incurred in or 
aggravated by service and because the disease process that 
resulted in his death was related to his service heart 
symptoms.  The appellant further contends that the veteran's 
death could be related to VA treatment, or the lack thereof, 
because VA failed to diagnose and provide treatment for 
Wegener's Granulomatosis earlier than it did, such as giving 
him Epogen, and because VA's administration of medication 
accelerated the veteran's death rather than helping to slow 
it down or prevent it.

Due to the multiplicity of the appellant's various 
contentions, some of which appears to be at odds with each 
other, the Board believes that this record should be reviewed 
by a physician and a memorandum prepared which explains the 
relationship, if any, between the veteran's death and the 
various caused alleged by the appellant.

The Board additionally notes that the appellant testified at 
her personal hearing at the RO in March 2000 that the veteran 
was hospitalized at St. John's Medical Center and at the VA 
Medical Center (MC) in Columbia, Missouri in September 1998 
and February 1999 (hearing transcript, page 9), which is the 
month that the veteran died.  Although there are medical 
records on file from St. John's Regional Health Center dated 
in September 1998, no records from February 1999 are on file.  
While an attempt was made in September 1999 to obtain and 
associate with the claims files records dated from February 
1998 to February 1999 from the VAMC in Columbia, Missouri, 
these records are not on file and there is no notation that 
the records are unavailable.  

In order to attempt to obtain the above noted records and to 
obtain a medical nexus opinion, this case is REMANDED to 
Veterans Benefits Administration (VBA) for the following 
actions:  

1.  VBA should obtain, and associate with the 
claims folder, the veteran's treatment 
records from St. John's Regional Health 
Center in Springfield, Missouri for February 
1999 and  medical records pertaining to the 
veteran from the VAMC in Columbia, Missouri 
covering the period from March 1, 1998 
through February 15, 1999.  If any of these 
records cannot be found or provided, or if 
they have been destroyed, specific 
confirmation of that fact should be provided.

2.  After the above has been completed, and 
keeping in mind the Board's comments at the 
end of the Introduction above, the claims 
folder should be reviewed by a physician with 
appropriate expertise who should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not that 
the veteran's death was causally related to 
his service and/or to VA medical treatment or 
lack thereof.  The reviewer should 
specifically address the contentions noted 
above that have been advanced by the 
appellant.  A memorandum should be prepared 
which included the reviewer's findings, and 
the memorandum should be associated with the 
claims folder.

3.  Thereafter, the appellant's claims should 
be readjudicated, taking into consideration 
any and all evidence which has been added to 
the record since the last adjudicative 
action.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case.  The 
appellant should be given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



